Citation Nr: 9927903	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-04 269	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to an effective date earlier than February 25, 
1997, for an award of a total rating for compensation based 
upon individual unemployability.



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1950 to 
September 1953, and from October 1953 to May 1958.  He was 
held as a prisoner-of-war (POW) from November 1950 to August 
1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted a total rating for compensation based on 
individual unemployability, effective February 25, 1997.


FINDINGS OF FACT

1.  The veteran's claim for a total rating based upon 
individual unemployability was previously denied by a rating 
decision dated August 31, 1993.  The veteran was informed of 
this decision by correspondence dated in September 1993, and 
he did not appeal.

2.  After August 31, 1993, the veteran made neither a formal 
nor an informal claim for a total rating based on individual 
unemployability until February 25, 1997.

3.  The evidence on file does not show it was factually 
ascertainable that the veteran was unable to secure or follow 
substantially gainful employment because of his service-
connected disabilities during the one year period prior to 
February 25, 1997.


CONCLUSION OF LAW

The veteran is not entitled to an effective date earlier than 
February 25, 1997, for a total rating for compensation based 
upon individual unemployability.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. §§ 3.400, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran has the following service-connected 
disabilities:  anxiety disorder and dysthymia; residuals of a 
gunshot wound to the left shoulder; post-traumatic arthritis 
of the left elbow; residuals of right sacroiliac joint and 
lumbar spine injury; post-traumatic arthritis of the right 
elbow; a right leg gunshot wound scar; and an appendectomy 
scar.  The anxiety disorder has been evaluated as 30 percent 
disabling since May 2, 1972.  The residuals of a gunshot 
wound to the left shoulder was initially assigned a 
noncompensable (zero percent) rating, effective May 25, 1958, 
but was increased to 10 percent, effective March 29, 1993, 
and then to 20 percent, effective May 10, 1994.  The 
residuals of the right sacroiliac joint and lumbar spine 
injury was noncompensable, effective May 2, 1972; increased 
to 10 percent, effective March 19, 1992; and then to 20 
percent, effective February 25, 1997.  The post-traumatic 
arthritis of the left and right elbow were both assigned 10 
percent ratings, effective March 29, 1993.  The rating for 
the left elbow was subsequently increased to 20 percent, 
effective May 10, 1994.  Both the right leg gunshot wound 
scar and the appendectomy scar have been evaluated as 
noncompensable since May 25, 1958.  The combined rating for 
the veteran's service-connected disabilities was 40 percent 
as of March 1992; 60 percent as of March 1993; and 70 percent 
as of May 1994.

The veteran has also been identified with the following 
nonservice-connected disabilities: defective visual acuity; 
respiratory disorder including left chest pleurisy; 
disability of the jaws; right shoulder rotator cuff tear with 
degenerative changes; and benign prostatic hypertrophy.

In March 1993, the veteran submitted a VA Form 21-8940, 
Application for Increased Compensation Based on 
Unemployability, in which he stated that his back and hips 
prevented him from securing or following substantially 
gainful employment.  The veteran asserted that this 
disability began to affect his full-time employment in 1988, 
and that he last worked full-time in August 1988.  He also 
indicated that he had completed one year of college.

At a June 1992 VA compensation and pension examination, the 
veteran reported that he had worked as a long distance 
trucker, and then as a local trucker.  However, he had not 
worked for the past two years (at the time of the 
examination) because of his back disorder.  He reported that 
for the past two years he had stayed at home unemployed while 
his wife worked.

At a May 1993 VA compensation and pension examination, the 
veteran reported that following his discharge from service he 
worked as a truck driver with the same construction company 
for 27 years.  However, he had to quit that job in 1986 due 
to chronic low back pain.  He owned a small roofing company 
after this and employed three men, but apparently the 
business did not succeed.  The veteran reported that he did 
not do any of the manual labor involved with the roofing.  

In an August 31, 1993, rating decision, the RO denied the 
claim of entitlement to a total rating based on individual 
unemployability, among other things.  The RO noted that as 
part of this claim it had to determine the extent of all 
service-connected disabilities.  Based upon this review, the 
combined rating for the veteran's service-connected 
disabilities was increased from 40 to 60 percent, effective 
March 29, 1993.  Regarding the claim of individual 
unemployability, the RO found that while the service-
connected disabilities were certainly a factor in the 
veteran's inability to do physically demanding work, the 
evidence did not show that all forms employment, especially 
those of a more sedentary nature, were precluded solely 
because of them.  The RO also determined that the veteran was 
not entitled to extraschedular consideration under the 
provisions of 38 C.F.R. §§ 3.321(b)(1) and 4.16(b).

The veteran was informed of the denial of his claim for a 
total rating based on individual unemployability, among other 
things, by correspondence dated in September 1993.  
Furthermore, this correspondence informed the veteran that a 
VA Form 4107 was enclosed which explained his procedural and 
appeal rights.  The veteran did not appeal.

Private medical records are on file which cover a period from 
September to October 1993 which show that the veteran 
received treatment for a mid esophageal lesion.  On physical 
examination conducted in October 1993, the veteran was noted 
to be tall, well developed, thin but muscular, and in no 
distress.  His pupils were equal and reactive to light and 
accommodation.  There was no icterus or lid lag.  The pharynx 
was clear and there was no evidence of neoplasia or 
inflammation.  Definition was good.  The neck was found to be 
supple without thyromegaly or bruit.  There was a 1 cm. lymph 
node in the lateral aspect of the right side of his neck 
about halfway between the base and apex of the neck.  No 
other lymphadenopathy was appreciated.  Additionally, there 
was no significant tenderness to palpation anywhere within 
the neck.  The lungs were clear to auscultation.  The heart 
had normal sinus rhythm without murmur.  The abdomen was 
scaphoid with a well healed right lower quadrant McBurney 
incision.  There was no evidence of organomegaly or masses.  
Bowel sounds were normal, and no bruit was heard.  There was 
no costovertebral angle tenderness on examination of the 
back.  Regarding the extremities, there were superficial 
scars indicative of the veteran's previous war wounds.  
However, there was no peripheral edema.  These records 
contained no opinion regarding the effect of the veteran's 
service-connected disabilities on his ability to secure or 
maintain substantially gainful employment.

It is noted that the RO denied the veteran claim for 
reimbursement of unauthorized medical expenses for the 
private medical treatment received in September and October 
1993.  This determination was subsequently upheld by the 
Board in a May 1997 decision.

In May 1994, the veteran requested an increase in his VA 
disability due to the gunshot wound to his left shoulder.  
Thereafter, the veteran submitted private treatment records 
for a period covering August to September 1994 which show 
physical therapy for left shoulder pain.  Among other things, 
these records contain a diagnosis of adhesive capsulitis. 
These records contained no opinion regarding the effect of 
the veteran's service-connected disabilities on his ability 
to secure or maintain substantially gainful employment.

The veteran underwent a VA compensation and pension 
examination of his left arm on October 3, 1994.  At this 
examination, it was noted that the veteran had quit working 
as a trucker about three or four years earlier because of 
back and elbow pain.  Diagnoses from this examination 
included residuals of a gunshot wound to the left shoulder 
with history of bursitis with discomfort and marked 
limitation of motion and function.  X-rays of the left 
shoulder showed normal anaformy.  The examiner also diagnosed 
post-traumatic arthritis of the left elbow, with marked 
limitation in range of motion and function and discomfort.  
X-rays of the left elbow showed post-traumatic changes.  The 
examiner made no comments regarding the effects of the 
veteran's left shoulder and left elbow disabilities on his 
ability to secure and maintain substantially gainful 
employment.

In a January 1995 rating decision, the RO increased the 
assigned ratings for the both the left shoulder and left 
elbow to 20 percent, effective May 10, 1994.  This gave the 
veteran a combined rating of 70 percent, effective May 10, 
1994.

The RO received a new VA Form 21-8940 from the veteran on 
February 25, 1997.  The veteran reported that he last worked 
full-time in May 1988, and that he became too disabled to 
work beginning in May 1992.  He also reported that he worked 
as a roofer/owner of a roofing company.  However, he could do 
very little work because of his back and shoulders, and the 
company ultimately folded due to finances and pain.

In a June 1997 statement, the veteran reported that he had 
never owned a roofing company.  Rather, he oversaw a crew of 
roofers, but did no roofing himself.  This lasted 
approximately one year, and ended in 1990.

Records were obtained from the Social Security Administration 
(SSA) which included VA inpatient and outpatient treatment 
records for the period from October 1960 to November 1992, 
some of which were already on file.  These records also 
contained a March 1993 SSA Disability Determination and 
Transmittal Sheet which determined that the veteran had 
established a period of disability beginning August 1, 1991.  
Primary diagnosis was degenerative arthritis of the lumbar 
spine, with a secondary diagnosis of anxiety disorder by 
history.  

Medical records were requested from the Denver VA Medical 
Center (VAMC), but the facility responded that the veteran 
had not been treated since October 3, 1994 (the date of his 
VA compensation and pension examination of the left arm).  A 
dental appointment had been scheduled for April 1997, but was 
canceled by the veteran.  No further appointments were 
scheduled.

The veteran underwent a new VA compensation and pension 
examination in September 1997.  Following physical 
examination of the veteran, the examiner opined that, from a 
physical aspect, the veteran was able to work part-time, two 
to three days per week, for four hours per day.  Also, the 
examiner stated that, ideally, this would be in a sedentary 
position such as receptionist or dispatcher.  The examiner 
stated that the veteran should do no bending or any lifting 
greater than five pounds.

In a November 1997 rating decision, the RO granted a total 
rating based on individual unemployability, effective 
February 25, 1997.  The RO noted that the VA examiner had 
commented that the service-connected back and left shoulder 
disabilities did restrict activity, but that the veteran 
could work part-time, about 12 hours a week at most.  The RO 
concluded that this was marginal employment, not 
substantially gainful employment.

The veteran appealed the November 1997 rating decision to the 
Board, contending that an effective date earlier than 
February 25, 1997, was in order.  In the March 1998 
Substantive Appeal, it was contended that "informal claims" 
and the "continuous prosecution" of earlier claims, when 
considered, would authorize such an earlier effective date.  


Legal Criteria.  In general, the effective date for an 
increase will be the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1) (1998).  For an increase in disability 
compensation, the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (1998).  Under 38 U.S.C.A. § 
5110(b)(2), the effective date of an award of increased com-
pensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  See 
also 38 C.F.R. § 3.400(o)(2).  "Application" is not defined 
in the statute.  However, in the regulations, "claim" and 
"application" are considered equivalent and are defined 
broadly to include "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 C.F.R. 
§ 3.1(p); see also Rodriguez v. West, No. 98-7087 (Fed. Cir. 
Aug. 25, 1999).  Under 38 C.F.R. § 3.155(a), the submission 
of certain medical records may constitute an "informal claim" 
for an increase in disability compensation.  In addition, 38 
C.F.R. § 3.157(b)(1) specifies that where, as here, a 
claimant's formal claim for compensation already has been 
allowed, receipt of, inter alia, a VA report of examination 
will be accepted as an informal claim filed on the date of 
the examination. 

The Federal Circuit, in Rodriguez, supra, pointed out that 
for purposes of establishing the requirements and procedures 
for seeking veterans' benefits, a claim, whether "formal" 
or "informal" must be "in writing" in order to be 
considered a "claim" or "application" for benefits, and 
that the provisions of 38 C.F.R. § 3.1(p) defines "claim," 
informal as well as formal, as a "communication in 
writing."  The Court stated that when 38 C.F.R. § 3.155(a) 
refers to "an informal claim," it necessarily incorporates 
the definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing."  The Court further pointed out 
the provisions of 38 C.F.R. § 3.155(a) make clear that there 
is no set form that an informal written claim must take.  All 
that is required is that the communication "indicat[e] an 
intent to apply for one or more benefits under the laws 
administered by the Department," and "identify the benefits 
sought."  

In VAOPGCPREC 12-98, General Counsel noted that the 
regulatory history of 38 C.F.R. § 3.400(o)(2) was in accord 
with the legislative history of Pub. L. No. 94-71, which 
enacted 38 U.S.C.A. § 5110(b)(2).  It was further noted that 
when this regulation was enacted, VA issued Transmittal Sheet 
584 (8-1-75), which reported that 38 C.F.R. § 3.400(o)(2) 

was added to title 38, Code of Federal 
Regulations, to 'permit payment of 
increased disability compensation 
retroactively to the date the evidence 
establishes the increase in the degree of 
disability had occurred.'  Section 
3.400(o)(2) was 'intended to be applied 
in those instances where the date of 
increased disablement can be factually 
ascertained with a degree of certainty.'  
Transmittal Sheet 584 also stated that 38 
C.F.R. § 3.400(o)(2) was 'not intended to 
cover situations where disability 
worsened gradually and imperceptibly over 
an extended period of time and there is 
no evidence of entitlement to increased 
evaluation prior to date of claim.'

A total disability rating may be granted even though the 
schedular rating is less than total, if a veteran is unable 
to pursue a substantially gainful occupation due to service-
connected disabilities provided a minimal rating of 
60 percent has been assigned if there is only one service-
connected disability, or a combined rating of 70 percent has 
been assigned if there are several service-connected 
disabilities with at least one of the several having a 
minimum rating of 40 percent.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (1997).  A total service-connected disability rating 
based on individual unemployability may be granted even 
though the disability rating does not reach the schedular 
criteria if the veteran's disabilities, in light of his 
education and occupational background, preclude him from 
securing and following a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 3.341, 4.16.


Analysis.  In the instant case, the Board notes that the 
veteran's previous claim for a total rating based on 
individual unemployability was denied by a rating decision 
dated August 31, 1993.  The veteran was fully informed of 
this decision by correspondence dated in September 1993, and 
did not appeal.  Thus, this decision became final.  
38 U.S.C.A. §§ 7103, 7104, 7105(c); 38 C.F.R. §§ 20.1100, 
20.1103. 

Under 38 C.F.R. § 3.105(a), "[p]revious determinations which 
are final and binding, including decisions of ... degree of 
disability ...will be accepted as correct in the absence of 
clear and unmistakable error."  To assert a valid claim of 
clear and unmistakable error, the claimant must assert more 
than a disagreement as to how the facts were weighed or 
evaluated; he must, with some degree of specificity, identify 
the alleged error and provide persuasive reasons why the 
result would have been different but for the alleged error.  
The mere assertion of clear and unmistakable error is not 
sufficient to reasonably raise the issue.  See Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc); Fugo v. Brown, 6 
Vet. App. 40 (1993), en banc review denied, Fugo v. Brown, 6 
Vet. App. 162 (1994).  In the instant case, the veteran has 
not alleged clear and unmistakable error with the rating 
decision of August 1993.  

The first question to be addressed is whether the veteran 
filed a claim for a total rating based on individual 
unemployability after August 31, 1993, but before February 
25, 1997.  Consequently, the applicable statutory and 
regulatory provisions, fairly construed, require that the 
Board look to all communications in the file that may be 
interpreted as applications or claims -- formal and informal 
-- for a total rating based on individual unemployability, 
and, then, to all other evidence of record to determine the 
"earliest date as of which", within the year prior to the 
claim, the veteran's inability to secure or maintain 
substantially gainful employment was ascertainable.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.155(a), 3.321, 
3.400(o)(2), 4.16. 

As noted above, it has been contended that the veteran is 
entitled to an earlier effective date based upon "informal 
claims" and the "continuous prosecution" of earlier 
claims.  For the reasons stated below, the Board finds that 
there is nothing which could qualify as either a formal or 
informal claim for a total rating based on individual 
unemployability during the period from August 31, 1993, to 
February 25, 1997.

A review of the record shows that the only claims submitted 
by the veteran for the pertinent period was his claim for 
reimbursement of medical expenses and his May 1994 left 
shoulder increased rating claim.

With respect to the reimbursement of unauthorized medical 
expenses, the Board notes that nothing in either the private 
medical records for the September to October 1993 period, nor 
the veteran's statements in conjunction with this claim, 
addressed the issue of employability; the veteran did not 
express a belief in entitlement to a total rating based on 
individual unemployability.  See 38 C.F.R. § 3.1(p).

In regard to the left shoulder claim, the Board acknowledges 
that the veteran reported at his October 1994 VA examination 
that he had to stop working because elbow and back pain.  
However, the veteran did not indicate a belief that he was 
entitled to a total rating based on individual 
unemployability.  See 38 C.F.R. § 3.1(p).  Furthermore, no 
comments were made by the examiner which indicate that the 
veteran was unable to secure or maintain substantially 
gainful employment because of his service-connected 
disabilities.

In sum, the Board finds that the veteran made no formal or 
informal claim for individual unemployability after August 
31, 1993, but prior to February 25, 1997.  Consequently, the 
Board must now determine if the evidence on file shows that 
the veteran was unable to secure or maintain substantially 
gainful employment because of his service-connected 
disabilities within the one year period prior to February 25, 
1997.

The only evidence on file which covers the one year period 
prior to February 25, 1997, are the medical records showing 
treatment for the nonservice-connected esophageal lesion, and 
for the service-connected left shoulder and elbow.  Nothing 
in these medical records made any reference to either 
condition's effect on the veteran's ability to secure or 
maintain substantially gainful employment.  Thus, the Board 
finds that there is no evidence on file for the one year 
period prior to February 25, 1997, which shows that it was 
factually ascertainable that the veteran was unable to secure 
or maintain substantially gainful employment because of his 
service-connected disabilities.  In fact, the Board finds 
that there was no evidence that the veteran was unable to 
secure or maintain substantially gainful employment because 
of his service-connected disabilities until the September 
1997 VA examination, which indicated that he was only capable 
of marginal employment.  

Accordingly, the veteran's claim for an earlier effective 
date must be denied.


ORDER

Entitlement to an effective date earlier than February 25, 
1997, for an award of a total rating for compensation based 
upon individual unemployability, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

